Citation Nr: 0402893	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  01-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In June 2002, the veteran and his wife 
testified at a personal hearing held at the RO before the 
undersigned.  

In December 2002, the Board solicited a medical expert's 
opinion on the issue of service connection for systemic lupus 
erythamatosus (SLE).  The physician was requested to offer an 
opinion as to whether it is at least as likely as not that 
the veteran's currently diagnosed SLE had its onset during 
military service.  In January 2003, the medical expert's 
opinion was received at the Board.  A copy of the opinion was 
sent to the veteran and his representative for review and 
response.  In reply, the veteran related that he had no 
further evidence or argument to present.  


FINDING OF FACT

There is competent medical opinion of a nexus or link between 
the veteran's currently diagnosed SLE and his active military 
service.  


CONCLUSION OF LAW

The veteran's currently diagnosed SLE was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Nonetheless, in light of the Board's grant of the veteran's 
claim for service connection for SLE, a remand to the RO to 
ensure compliance with the provisions of the VCAA would serve 
no purpose.  See Bernard v. Brown, 4 Vet. App 384 (1993).  As 
such, the Board concludes that if there has been any 
noncompliance with the VCAA, such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

Factual Background

Review of the veteran's service medical records show that his 
skin was normal during his entry examination.  In December 
1961, he had an allergic urticarial reaction to penicillin, 
requiring three days hospitalization.  In February 1962 (?), 
he was noted to have a 1-centimeter by 1-centimeter blemish 
on the left cheek that began a year earlier after a sunburn.  
He also reported pain in the right buttock shooting down the 
posterior thigh.  In March 1963, he was referred to the 
dermatology clinic for removal of the blemish.  Upon 
evaluation, it was suggested that the blemish resembled lupus 
erythematosus discoid.  He received a lotion to put on the 
spot.  In April 1963, the spot seemed to be less visible and, 
at the time, it was noted the veteran took a lot of aspirin 
for arthritis.  In June 1963, the spot appeared inflamed.  
The report of his separation physical examination, dated in 
August 1964, noted his skin was normal.  

Private outpatient treatment records for December 1984 to 
June 2000 includes a notation in June 1984 of a rash on the 
right leg.  Medical noted for August 1964 indicated a "bad 
rash."  VA outpatient treatment records for April and May 
2000, show that the veteran's medical condition included SLE, 
which was controlled by medication.  

In a December 2000 medical statement, the veteran's private 
physician, W. Glass, Jr., M.D., offered that the complaints 
and symptoms noted by the veteran while he was in service 
were more likely than not the result of SLE.  In support of 
his opinion, the physician made reference to the veteran's 
service medical records, to include references to allergic 
reaction to antibiotics and the suggested diagnosis of SLE.  
Likewise, according to a January 2001 statement from another 
private physician, S. Hayes, M.D., the veteran's SLE was 
confirmed in 1985, and the documented history indicated that 
this developed subsequent to severe sun exposure on military 
duty.  

The veteran and his wife testified at a personal hearing held 
in June 2002 before the undersigned.  During the hearing, 
testimony was presented that the veteran developed skin 
lesions during service; a suggested diagnosis of discoid 
lupus was presented in service; and that SLE was actually 
diagnosed in 1984.  

In the course of review of this case, the Board sought an 
expert medical opinion to determine whether it is at least as 
likely as not that the veteran's SLE had its onset during his 
military service.  The veteran's entire claims file was 
forwarded to the Chief of Staff of a VA medical center in 
order to review and obtain such opinion from the specialist.  
The medical specialist was to also comment on the statements 
presented by Drs. Glass, Jr., and Hayes.  

The medical expert, a board certified internist at a VA 
medical center, responded to the Board's inquiry in a 
December 2002 letter, which was received at the Board in 
January 2003.  Essentially, the physician related, after 
thoroughly reviewing the VA claims file, including the 
veteran's service medical records, that a firm conclusion was 
difficult to reach.  The physician noted that against having 
lupus in service was the lack of medical problems which would 
have likely necessitated medical attention.  However, the 
veteran did have a facial lesion, apparently manifest 
following sun exposure, which was observed by a dermatologist 
who suggested the lesion was discoid lupus.  Also, the 
veteran reported use of "lots of aspirin for arthritis," 
which is suggestive of an inflammatory arthopathy in a young 
person.  As for Dr. Hayes, a rheumatologist, who suggested 
the SLE was due to sun exposure in service, the expert 
medical specialist disagreed with that assessment, in that, 
sun exposure, per se, would not cause lupus.  As for the 
statements of Dr. Glass, Jr., the expert medical expert had 
no disagreement.  In the opinion of the medical expert, given 
the limited information available, it is at least as likely 
as not that the veteran did have discoid lupus in the 
military.  Hence, he noted that his conclusion did, in fact, 
agree with Drs. Hayes and Glass, Jr., that the veteran's 
complaints and symptoms in service were due to SLE.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has SLE; the 
veteran complained of and symptomatology was suggestive of 
lupus in service; and there are competent medical opinions of 
a nexus, or link, between his currently diagnosed SLE and his 
active military service.  See Caluza, 7 Vet. App. at 506.  
Significantly, there is no contrary evidence of record.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's SLE was incurred in service.  Hence, 
service connection for SLE is granted.  




ORDER

Service connection for systemic lupus erythematosus is 
granted.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



